Citation Nr: 1014180	
Decision Date: 04/14/10    Archive Date: 04/29/10

DOCKET NO.  08-15 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Memphis, 
Tennessee


THE ISSUE

Entitlement to reimbursement or payment for the cost of 
private medical services provided to the appellant at the 
Baptist Memorial Hospital, in Memphis, Tennessee, for the 
period extending from September 20, 2007, to October 25, 
2007.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The appellant had active service from January 1964 to 
December 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from letter decisions of the Department of 
Veterans Affairs (VA), Memphis VA Medical Center (VAMC) in 
Memphis, Tennessee, which denied the above claim.  

The appeal is REMANDED to the VAMC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant has come before VA claiming that the treatment 
he received during the days in question was treatment, 
testing, and care that was recommended by his VA primary care 
provider.  That is, the appellant has asserted that his VA 
doctor told him that the type of medical care/treatment he 
needed was not available at the VAMC, and that he would refer 
the appellant to the Baptist Memorial Hospital for said care.  
A review of the file reveals a statement in the appellant's 
claims file from October 2007.  In that statement, the 
private physician wrote, "He has been found to be a 
candidate for a robotic thoracobi-femoral bypass, which is 
not possible at VA.  He has, therefore, been referred to 
Baptist for repair."  This sentence would seem to indicate 
that there was some type of contact between the two medical 
centers prior to the appellant being treated at Baptist 
Memorial Hospital.

Although the appellant's claims file has been sent to the 
Board for review with the reimbursement claim, the 
appellant's VA medical treatment records have not been 
obtained and included for review.  The Board believes that 
these records are necessary in that they may contain 
annotations that indicate that the appellant was referred or 
authorized to use the services at Baptist Memorial Hospital.  
Thus, the claim will be returned to the VAMC so that these 
records may be obtained and included in the claims file for 
review.

Additionally, a review of the April 2008 Statement of the 
Case indicates that the appellant was provided with the 
wording of 38 U.S.C.A. § 1725 (West 2002), the regulation 
used to deny the appellant's claim.  However, after reviewing 
the appellant's claim, it appears that the appellant was not 
informed of the regulations involving medical reimbursement 
and referrals - 38 U.S.C.A. § 1703(6) (West 2002).  Thus, 
when the VAMC readjudicates this appeal following the 
completion of the aforestated development, the VAMC should 
provide the appellant with the wording of 38 U.S.C.A. § 1703 
(West 2002) so that he will be informed of the regulation 
that may be used to determine the outcome of his claim.  

Accordingly, the case is REMANDED for the following action:

1.  The VAMC should contact the appellant 
and ask that he identify all sources of 
VA medical treatment received since 
January 2007.  Copies of the medical 
records should then be requested.  All 
records obtained should be added to the 
claims folder.  Of particular interest 
are any statements by the appellant's VA 
primary care provider, Doctor John Craig, 
indicating that the appellant was 
referred to Baptist Memorial Hospital for 
treatment and services not available at 
the VAMC.  All available records should 
be included in the claims file for 
review.

2.  The VAMC should contact Dr. John 
Craig, of the VAMC, and he should be 
asked whether the appellant's particular 
medical condition demanded that he be 
referred to the Baptist Memorial Hospital 
for services and treatment.  The doctor 
should be asked to provide a statement as 
to what service and treatment were 
available at the Baptist Memorial 
Hospital that was not available at the 
VAMC.  The doctor's response should be 
included in the claims file for review.

3.  Thereafter, the VAMC should 
adjudicate the issue on appeal.  The VAMC 
should ensure that it evaluates the 
appellant's claim under all of the 
applicable reimbursement regulations 
including 38 U.S.C.A. § 1703.  If the 
benefit sought on appeal remains denied, 
the appellant should be provided a 
Supplemental Statement of the Case 
setting forth all  appropriate laws and 
regulations, to include a summary of the 
evidence considered pertinent to the 
issue currently on appeal.  Appropriate 
time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purposes of this remand 
are to obtain additional information and comply with all due 
process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This claim must be afforded expeditious treatment.  All 
claims that are remanded by the Board or by the United States 
Court of Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2009).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

